Exhibit 10.4

 

AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

 

This Amendment No. 2 dated August 4, 2014 (this “Amendment”) is to the Asset
Purchase Agreement, dated as of June 30, 2014, entered into by and among Stryker
Corporation, a Michigan corporation (“Stryker”), Stryker Biotech L.L.C., a
Michigan limited liability company (“Seller”), and Mariel Therapeutics, Inc., a
Delaware corporation (“Purchaser”) (the “Asset Purchase Agreement”). Seller,
Stryker and Purchaser are herein referred to individually as a “Party” and
collectively as the “Parties.” All terms used, but not defined, herein shall
have the respective meanings set forth in the Asset Purchase Agreement.

 

WHEREAS, at the Closing, Purchaser delivered to Seller the Secured Promissory
Note (the “Note”) in lieu of the payment of the first $500,000 of the Upfront
Purchase Price;

 

WHEREAS, on July 14, 2014 an Event of Default occurred under Section 5(a) of the
Note as a result of the failure of Purchaser to pay the outstanding principal of
and interest due and payable under the Note on the maturity date (July 14,
2014), and the Parties amended and restated the Note to extend the maturity date
thereof to July 31, 2014 (“Maturity Date”) in consideration for an acceleration
of a certain portion of the second Upfront Purchase Price payment under Section
2.04(a)(iii) of the Asset Purchase Agreement (the Note, as amended and restated,
the “A&R Note”);

 

WHEREAS, on July 31, 2014 an Event of Default occurred under Section 5(a) of the
A&R Note as a result of the failure of Purchaser to pay the outstanding
principal of and interest due and payable under the A&R Note on the Maturity
Date; and

 

WHEREAS, the Parties have agreed to further amend the Asset Purchase Agreement
to extend the payment date of that certain portion of the Upfront Purchase Price
payment under Section 2.04(a)(iii) of the Asset Purchase Agreement in
consideration for Joseph Hernandez’s personal guaranty of such payment.

 

NOW, THEREFORE, Purchaser, Seller and Stryker desire to amend Asset Purchase
Agreement in certain respects as set forth below and the Asset Purchase
Agreement is hereby amended as follows:

 

1.1              Section 2.04(a) of the Asset Purchase Agreement shall be
amended by deleting such subsection in its entirely and replacing it with the
following:

 

(a)                Upfront Purchase Price. The upfront purchase price for the
Purchased Assets shall be $1,500,000 (the “Upfront Purchase Price”), (i)
$500,000 of which shall be paid by Purchaser to Seller at the Closing by the
Secured Promissory Note, (ii) $100,000 of which shall be held back by Purchaser
and shall be released and paid to Seller on or before August 8, 2014, the amount
of which shall be personally guaranteed by Joseph Hernandez pursuant to the
Personal Guaranty in the form attached hereto as Exhibit A, (iii) $400,000 of
which shall be held back by Purchaser and shall be released and paid to Seller
within thirty (30) days after the Technology Transfer Completion Date provided
that Seller has delivered to Purchaser the thirteen (13) one-liter bottles
containing the 2010 lot of serum-free BMP-7 protein (the “Serum Free Assets”)
and (iv) $500,000 of which shall be held back by Purchaser and shall be released
and paid to Seller on the earlier of (x) December 31, 2014 or (y) the completion
of an initial

 1 

 

public offering of Purchaser’s securities. For the avoidance of doubt, no
payment shall be due to Seller pursuant to Section 2.04(a)(iii), unless Seller
has delivered the Serum Free Assets to Purchaser. The Upfront Purchase Price
shall be non-refundable and non-creditable, except as set forth in Section 7.

 

1.2              If any provision of this Amendment, as applied to any of the
Parties or to any circumstance, is declared by a Court of competent jurisdiction
to be illegal, unenforceable or void, this Amendment will continue in full force
and effect without said provision.

 

1.3              Purchaser has requested that Stryker and Seller consent to
Purchaser’s engagement of Ropes & Gray LLP in connection with prosecution of
patents acquired in connection with the Asset Purchase Agreement as well as
other matters. Purchaser hereby acknowledges that Ropes & Gray LLP is counsel to
Stryker and Seller in connection with the Asset Purchase Agreement and that this
representation is adverse to Purchaser. Purchaser agrees that Ropes & Gray LLP
may continue to represent Stryker and Seller in connection with the Asset
Purchase Agreement, including as counsel to Stryker and Seller in litigation
against Purchaser in connection with the Asset Purchase Agreement. Purchaser
acknowledges and agrees that if, notwithstanding Purchaser’s consent hereunder,
Ropes & Gray LLP determines in its sole discretion that at any time or for any
reason that it cannot represent both Stryker and Seller, on the one hand, and
Purchaser, on the other hand, that it may withdraw from representation of
Purchaser and continue to represent Stryker and Seller, including in connection
with any litigation by Stryker and Seller against Purchaser. Based on the
foregoing agreement by Purchaser, Stryker and Seller hereby consent to
Purchaser’s engagement of Ropes & Gray LLP on terms otherwise acceptable to
Ropes & Gray LLP.

 

1.4              Except as otherwise expressly modified by this Amendment, all
terms and provisions of the Asset Purchase Agreement shall remain in full force
and effect.

 

1.5              All references to the Asset Purchase Agreement shall
hereinafter be deemed to be references to the Asset Purchase Agreement as
amended by this Amendment.

 

1.6              This Amendment may be signed in any number of counterparts,
including by facsimile copies or by electronic scan copies delivered by Email,
each of which will be deemed an original, with the same effect as if the
signatures were upon the same instrument.

 

 

[Remainder of the page intentionally left blank; signature page follows]

 2 

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by its respective duly authorized officer as of the date first set
forth above.

  

Stryker Corporation

 

By: /s/ Scott Bruder

Name: Scott Bruder, MD, Ph.D.

Title: Chief Medical and Scientific Officer

 

Stryker Biotech L. L. C.

 

By: /s/ James Kemler

Name: James Kemler

Title: Chief Executive Officer

  Mariel Therapeutics, Inc.

By: /s/ Joseph Hernandez
Name: Joseph Hernandez
Title: Executive Chairman

 

[Signature Page to Amendment No. 2 to Asset Purchase Agreement]



 3 

 

EXHIBIT A

 

Personal Guaranty

 4 

 

PERSONAL GUARANTY 

 

In consideration of Stryker Biotech L.L.C.’s forbearance and extension of the
time for payment of distributions pursuant to the Asset Purchase Agreement,
dated as of June 30, 2014, as amended by (i) Amendment No. 1 to Asset Purchase
Agreement, dated July 18, 2014, and (ii) Amendment No. 2 to Asset Purchase
Agreement, dated August [ ], 2014 (as such agreement may be amended, restated
and/or modified from time to time, the “Asset Purchase Agreement”) between
Stryker Corporation, Stryker Biotech L.L.C. (“Seller”) and Mariel Therapeutics,
Inc. (the “Purchaser”) and in respect of other consideration, the receipt and
sufficiency of which are hereby acknowledged;

 

I, Joseph Hernandez (the “Guarantor”) hereby unconditionally guarantee (the
“Guaranty”) to Seller, upon the terms and conditions hereinafter provided, the
prompt payment when due of $100,000 required to be paid by Purchaser to Seller
pursuant to Section 2.4(a)(ii) of the Asset Purchase Agreement (the “Guaranteed
Obligations”). In the event that the Guaranteed Obligations are not timely paid
in full, Guarantor acknowledges and agrees that (i) any payments by Purchaser
thereafter to Seller or (ii) collections from collateral securing the Secured
Promissory Note shall be credited, first, to payment of Secured Obligations (as
defined in the Secured Promissory Note) other than the Guaranteed Obligations,
and, second, to the Guaranteed Obligations.

 

1.                     Renewal or Extension. This Guaranty shall continue to be
effective notwithstanding any renewal or extension of time of payment hereunder.

 

2.                     Nature of Guaranty. This Guaranty is a guarantee of
payment and not of collectability. My liability hereunder is absolute,
independent and unconditional. In the event of default in payment by me under
the Guaranteed Obligations, my liability hereunder shall constitute an
immediate, direct and primary obligation and shall not be contingent upon
Seller’s exercise or enforcement of any remedy available against me or any other
person.

 

3.                     Governing Law. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York. All Actions
arising out of or relating to this Guaranty shall be heard and determined
exclusively in the United States District Court for the District of New York;
provided, however, that if such federal court does not have jurisdiction over
such Action, such Action shall be heard and determined exclusively in any New
York state court. Consistent with the preceding sentence, the parties hereby (a)
submit to the exclusive jurisdiction of any federal or state court sitting in
New York for the purpose of any Action arising out of or relating to this
Guaranty brought by any party hereto and (b) irrevocably waive, and agree not to
assert by way of motion, defense, or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Guaranty or the transactions contemplated by this
Guaranty may not be enforced in or by any of the above-named courts. For the
purposes of this Section 3, “Action” means any claim, cause of action, suit,
arbitration, complaint, criminal prosecution, demand, summons, citation, notice
of violation, governmental

 5 

 

or other proceeding or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or equity.

 

4.                     Term. This Guaranty shall continue until the Guaranteed
Obligations have been paid in full.

 

5.                     Waiver. Waiver by Seller of any breach of this Guaranty
or the failure of Seller to exercise any right hereunder, or any right contained
in any instrument relating to an obligation guaranteed hereunder, shall not be
deemed to be a waiver of any breach or right. The failure of any party to take
action by reason of any such breach or to exercise any such right, shall not
deprive such party of the right to take action at any time while such breach, or
conditions giving rise to such right, continues or recurs.

 

6.                     Written Waiver. No waiver or modification of this
Guaranty, or any covenant, condition or limitation herein contained, shall be
valid, unless in writing and duly executed by Seller.

 

7.                     Severability. All agreements and covenants contained
herein are severable, and in the event of any of them shall be held to be
invalid by any competent court, this contract shall be interpreted as if such
invalid agreements or covenants were not contained herein.

 

8.                     Additional Terms. All terms herein shall have the same
meaning as provided of in the Asset Purchase Agreement and I agree to be bound
by the terms of the Guaranteed Obligations as if set out here in full.

 

 

[Signature page follows]

 6 

 

IN WITNESS WHEREOF, intending to be bound, the undersigned Guarantor has
executed this Guaranty as of this 4th day of August, 2014.

 

Print Name: Joseph Hernandez

 

 /s/ Joseph Hernandez

  

Accepted and agreed: 

 

STRYKER CORPORATION

 

 

Signature: /s/ Scott Bruder

By: Scott Bruder, MD, Ph.D.

Title: Chief Medical and Scientific Officer

 

 

STRYKER BIOTECH L.L.C.

 

 

Signature: /s/ James Kemler

By: James Kemler

Title: Chief Executive Officer

 

[Signature Page to the Guarantee]

 7 

 



 

